DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 10, and 16 objected to because of the following informalities:  
The recitation in claim 5, lines 1-2 of “the plurality of section are” should be changed to --the plurality of sections are--.  
The recitation in claim 10, line 8 of “the fist end” should be changed to --the first end--.  
The recitation in claim 16, line 1 of “wherein opening of the butt” should be changed to --wherein the opening of the butt--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (4949964) in view of Boeckenhaupt (5465967).

 	Regarding claim 1, Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games, the weight system comprising: a support tube (Fig. 2-3, Part No. 32) (Col. 2, Lines 52-68) configured to be received in the butt section of the cue; a carrier (Fig. 2-3, Part No. 36) (Col. 2, Lines 52-68) configured to be removably received in the support tube (32); a butt plate (66) secured to a first end of the carrier (Col. 3, Lines 20-29).  
 	Jolly does not teach at least one weight slidably supported on the carrier; a plurality of support washers slidably supported on the carrier, a reference designation system establishing a neutral location for the at least one weight on the carrier based on a center of gravity of the cue; and wherein the at least one weight and the plurality of support washers are configured to be adjusted to different locations along the length of the carrier based on the neutral location to adjust the balance of the cue.
	It is noted that the claim recitation of “a reference designation system establishing a neutral location for the at least one weight on the carrier based on a center of gravity of the cue” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, where the functional relationship is new and unobvious (See: In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.
 	Boeckenhaupt (Figures 1-2) teaches at least one weight (14) slidably supported on the carrier (Fig. 1-2, Part No. 9); a plurality of support washers (19) slidably supported on the carrier (Col. 8, Lines 21-29), and wherein the at least one weight and the plurality of support washers are configured to be adjusted to different locations along the length of the carrier based on the neutral location to adjust the balance of the cue.
 	It is noted that the claim recitation of “the at least one weight and the plurality of support washers are configured to be adjusted to different locations along the length of the carrier based on the neutral location to adjust the balance of the cue” is directed to the intended use (i.e. the placement of the weight and washers by a user along a carrier) of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Boeckenhaupt.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Jolly with at least one weight slidably supported on the carrier as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement so as to adjust backweighting of the athletic equipment (Boeckenhaupt: Abstract, Lines 1-11).


	Regarding claims 2-5, the modified Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games (Col. 2, Lines 52-68).  
 	The modified Jolly does not teach the reference designation system provides a plurality of reference points for adjusting the locations the at least one weight and the plurality of support washers along the length of the carrier relative to the neutral location, the location of the neutral location is selected based on the center of gravity of the cue, the reference designation system delineates a plurality of sections along the length of the carrier, each of the plurality of section are equal in length.  
	It is noted that the claim recitations of “the reference designation system provides a plurality of reference points for adjusting the locations the at least one weight and the plurality of support washers along the length of the carrier relative to the neutral location,” “the location of the neutral location is selected based on the center of gravity of the cue,” “the reference designation system delineates a plurality of sections along the length of the carrier,” and “each of the plurality of section are equal in length” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, where the functional relationship is new and unobvious (See: In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.


	Regarding claim 6, the modified Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games (Col. 2, Lines 52-68).  
 	The modified Jolly does not teach the plurality of support washers are configured to support the at least one weight at a location along the carrier.  
	Boeckenhaupt (Figures 1-2) teaches the plurality of support washers (19) are configured to support the at least one weight (14) at a location along the carrier (9) (Col. 8, Lines 21-29).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the plurality of support washers are configured to support the at least one weight at a location along the carrier as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement so as to adjust backweighting of the athletic equipment (Boeckenhaupt: Abstract, Lines 1-11).


	Regarding claim 7, the modified Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games (Col. 2, Lines 52-68).  
 	The modified Jolly does not teach the at least one weight includes a plurality of weights.  
	Boeckenhaupt (Figures 1-2) teaches the at least one weight includes a plurality of weights (14) (Col. 8, Lines 21-29).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the at least one weight includes a plurality of weights as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement so as to adjust backweighting of the athletic equipment (Boeckenhaupt: Abstract, Lines 1-11).

Claims 8, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Boeckenhaupt, further in view of Voden (6939237).

	Regarding claim 8, the modified Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games (Col. 2, Lines 52-68).  
 	The modified Jolly does not teach a first one of the plurality of weights has at least one of a different mass and a different size than a second one of the plurality of weights.
	Voden (Figures 1-8) teaches a first one of the plurality of weights (Fig. 1, Part No. 12) has at least one of a different mass and a different size than a second one of the plurality of weights (Fig. 1, Part No. 12) (Col. 3, Lines 29-34).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with a first one of the plurality of weights has at least one of a different mass and a different size than a second one of the plurality of weights as taught by Voden as a means of adding weights of different masses to a butt end of a pool cue (Voden: Col. 3, Lines 29-34).


	Regarding claim 10, Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games, the weight system comprising: a carrier (Fig. 2-3, Part No. 36) (Col. 2, Lines 52-68) having a length extending from a first end to a second end; a butt plate (66) secured to the first end of the carrier (Col. 3, Lines 20-29), the butt plate having a first end and a second end.  
 	Jolly does not teach a reference designation system, one or more weights slidably supported on the carrier; two or more support washers slidably supported on the carrier, the butt plate including an opening extending from the fist end to the second end, the opening having a circular cross section at a second end for receiving the carrier of the weight system; wherein the one or more weights and the two or more washers may be adjusted to different locations along the length of the carrier based on the reference designation system.
	It is noted that the claim recitation of “a reference designation system” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, where the functional relationship is new and unobvious (See: In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.
 	Boeckenhaupt (Figures 1-2) teaches one or more weights (14) slidably supported on the carrier (Fig. 1-2, Part No. 9); two or more support washers (19) slidably supported on the carrier (Col. 8, Lines 21-29); wherein the one or more weights and the two or more washers may be adjusted to different locations along the length of the carrier.
	Voden (Figures 1-8) teaches the butt plate includes an opening (Fig. 6b, Part No. 24) extending therethrough from a first end to a second end (Col. 2, Lines 62-67 and Col. 3, Lines 1-7), the opening (24) having a circular cross section at a second end for receiving the carrier (20) of the weight system (See fig. 1).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Jolly with one or more weights slidably supported on the carrier as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement so as to adjust backweighting of the athletic equipment (Boeckenhaupt: Abstract, Lines 1-11), and to provide Jolly with the butt plate includes an opening extending therethrough from a first end to a second end as taught by Voden as a means of providing a cap through which a weight carrier is past to secure the cap to a butt end of a cue stick (Voden: Col. 2, Lines 62-67 and Col. 3, Lines 1-7).


	Regarding claims 11-13, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach the reference designation system extends the length of the carrier; and wherein the reference designation system establishes a neutral or standard location for the one or more weights and two or more support washers along the carrier, the reference designation system provides reference points for adjusting the locations of the one or more weights and two or more support washers along the length of the carrier relative to the neutral or standard location, the neutral or standard location of the reference designation system is based on a center of gravity of the cue and the weight system.  
	It is noted that the claim recitations of “the reference designation system extends the length of the carrier; and wherein the reference designation system establishes a neutral or standard location for the one or more weights and two or more support washers along the carrier,” “the reference designation system provides reference points for adjusting the locations of the one or more weights and two or more support washers along the length of the carrier relative to the neutral or standard location,” and “the neutral or standard location of the reference designation system is based on a center of gravity of the cue and the weight system” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, where the functional relationship is new and unobvious (See: In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.


	Regarding claims 17-18, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach the system includes two or more weights, and the system includes three or more weights. 
	Boeckenhaupt (Figures 1-2) teaches the system includes two or more weights (14) (Col. 8, Lines 21-29), and the system includes three or more weights (14) (Col. 8, Lines 21-29).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the system includes two or more weights, and the system includes three or more weights as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement so as to adjust backweighting of the athletic equipment (Boeckenhaupt: Abstract, Lines 1-11).

 
	Regarding claim 19, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach the weights are cylindrical and have different lengths and weights.
	Voden (Figures 1-8) teaches the weights (Fig. 1, Part No. 12) are cylindrical and have different lengths and weights (See figures 1-4) (Col. 3, Lines 29-34).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the weights are cylindrical and have different lengths and weights as taught by Voden as a means of adding weights of different masses to a butt end of a pool cue (Voden: Col. 3, Lines 29-34).

  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Boeckenhaupt, further in view of Molis (3372932).

	Regarding claim 9, the modified Jolly (Figures 1-4) teaches a variable balance weight system configured to be received in a butt section of a cue used in billiards games (Col. 2, Lines 52-68).  
 	The modified Jolly does not teach each of the at least one weights includes at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier.  
	Molis (Figures 1-7) teaches each of the at least one weights includes at least one recessed screw (71) for moving and securing each weight at a desired location along the length of the carrier (54) (Col. 2, Lines 61-71).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with each of the at least one weights includes at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier as taught by Molis as a means of locking a weight at a desired position on a rod element/carrier of a pool cue (Molis: Col. 2, Lines 61-71).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Boeckenhaupt and Voden, further in view of Molis.

	Regarding claim 14, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach the one or more weights include at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier.  
	Molis (Figures 1-7) teaches the one or more weights include at least one recessed screw (71) for moving and securing each weight at a desired location along the length of the carrier (54) (Col. 2, Lines 61-71).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the one or more weights include at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier as taught by Molis as a means of locking a weight at a desired position on a rod element/carrier of a pool cue (Molis: Col. 2, Lines 61-71).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Boeckenhaupt and Voden, further in view of Suit (20100160055).

	Regarding claim 15, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach a distal end of the butt plate includes a bumper.  
	Suit (Figures 1-6 teaches a distal end of the butt plate includes a bumper (103) (Para. 0029).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with a distal end of the butt plate includes a bumper as taught by Suit as a means of providing a butt end of a cue stick with a flexible material so as to cushion contact with the butt end (Suit: Para. 0029).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Boeckenhaupt and Voden, further in view of Jung (20060264266).

	Regarding claim 16, the modified Jolly (Figures 1-4) teaches a variable balance weight system for a cue used in billiards games (Col. 2, Lines 52-68).
  	The modified Jolly does not teach opening of the butt plate at a first end has a hexagonal cross section.  
	Voden (Figures 1-8) teaches the opening (22) of the butt plate at a first end has a circular cross section (Col. 2, Lines 44-61).
 	The examiner notes that the claim recitation of “opening of the butt plate at a first end has a hexagonal cross section” is directed to the shape of the hole of the claimed apparatus. The shape/configuration of the claimed hole of the butt plate is a matter of choice which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
 	Jung (Figures 1-5) teaches the opening (17) of the butt plate at the first end has a hexagonal cross section (Para. 0023).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jolly with the butt plate includes an opening extending therethrough from a first end to a second end as taught by Voden as a means of attaching a carrier to a butt plate at the butt end of a pool cue (Voden: Col. 2, Lines 44-61), and to provide the modified Jolly with opening of the butt plate at the first end has a hexagonal cross section as taught by Jung as a means of changing the shape of a hole of a sports training implement (Jung: Para. 0023) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711